Case 2:13-cv-07183-JS-AKT Document 7 Filed 02/26/20 Page 1 of 1 PageID #: 154

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
                                                 271 Cadman Plaza East
                                                 Brooklyn, New York 11201



                                                 February 26, 2020

By ECF
The Honorable Joanna Seybert
United States District Judge
100 Federal Plaza
Central Islip, NY 11722

              Re:     United States of America v. County of Suffolk,
                      Civil Action No. CV 2:13-7183 (Seybert, J.)(Tomlinson, M.J.)

Dear Judge Seybert:

       We write regarding the above-referenced matter in which the Court has previously
entered a Consent Judgment against defendant. We are pleased to advise the Court that
defendant Suffolk County has satisfactorily completed performance of its obligations under
the Consent Judgment. Therefore, for the Court’s review and endorsement, please find a
Stipulation of Termination of Consent Judgment executed by the parties.

                                                 Respectfully submitted,

                                                 RICHARD P. DONOGHUE
                                                 United States Attorney

                                          By:           /s/
                                                 Matthew Silverman
                                                 Assistant U.S. Attorney
                                                 (718) 254-6409
                                                 Matthew.Silverman@usdoj.gov


cc:    Alyssa L. Garone, Esq. (by ECF only)
       Attorney for Suffolk County
